J-A31012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

AMRO AYMAN ELANSARI

                            Appellant                 No. 773 MDA 2015


              Appeal from the Judgment of Sentence April 9, 2015
               In the Court of Common Pleas of Columbia County
              Criminal Division at No(s): CP-19-CR-0000680-2014


BEFORE: PANELLA, J., LAZARUS, J., and PLATT, J.

JUDGMENT ORDER BY PANELLA, J.                     FILED FEBRUARY 24, 2016

        After a bench trial, the court convicted Appellant, Amro Ayman

Elansari, of possession of a small amount of marijuana and imposed as the

judgment of sentence a $100.00 fine, as well as to pay the costs of

prosecution. Elansari’s arrest came as no surprise: He “intentionally lit a

joint in front of police officers knowing they would arrest him….” Appellant’s

Brief, at 1. His aim was to use his arrest and conviction to challenge the

constitutionality of 35 P.S. § 780-104(1)(iv), Marihuana. Elansari explains

that he wants to be permitted to “smoke marijuana on my balcony….” Id.,

at 9.



____________________________________________



    Retired senior judge assigned to the Superior Court.
J-A31012-15



      In this pro se appeal, Elansari claims that the inclusion of marijuana as

a Schedule I controlled substance violates his rights to due process under

the 5th and 14th Amendments of the United States Constitution. His brief is

a rambling diatribe on the alleged virtues of marijuana, particularly what he

claims are its medicinal effects.

      Apart from the glaring problems with the brief, which we need not

catalog here, Elansari concedes that his main argument, concerning the

medicinal effects of marijuana, has already been decided by this Court in

Commonwealth v. Waddell, 61 A.3d 198 (Pa. Super. 2012). He maintains,

however, that Waddell “can now be re-examined by and through this case.”

Appellant’s Brief, at 4. It cannot. See, e.g., State Farm Fire and Cas. Co.

v. Craley, 844 A.2d 573, 575 (Pa. Super. 2004). The panel in Waddell

rejected a due process challenge, concluding, “[r]egardless of whether there

are accepted medical uses for marijuana in the United States, marijuana

remains a Schedule I substance under the Drug Act.” 61 A.3d at 207.

      Elansari also spends a substantial portion of his brief explaining the

pleasure he obtains from smoking marijuana. Simply explaining that an

activity gives one pleasure and that it should be protected as a fundamental

liberty under the United States Constitution is not a developed legal

argument. Thus, we find that argument waived. See Commonwealth v.

Clayton, 816 A.2d 217, 221 (Pa. 2002) (“[U]ndeveloped claims are waived

and unreviewable on appeal.”). He also seems to suggest, in his convoluted

brief, that he has a religious right to use marijuana. Elansari does not

                                     -2-
J-A31012-15



explain what religion he is referring to, which perhaps is not surprising as he

notes that no one “can define my religion for me.” Appellant’s Brief, at 8. We

also find this undeveloped argument waived.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2016




                                     -3-